 

Exhibit 10.2

      

RULE OF 70 RETIREMENT AGREEMENT  

 

 

This Rule of 70 Retirement Agreement (this “Agreement”) is entered into by and
between Equity Residential (“Equity” or the “Company”) and David Santee
(“Executive”) as of February 28, 2018.

 

Witnesseth

 

Whereas, Executive is currently an officer of Equity and an employee of an
Equity affiliate;

 

Whereas, Executive is under the age of 62 and has elected to voluntarily retire,
effective January 1, 2019, (the “Retirement Date”), in accordance with the Rule
of 70 retirement provisions of Equity’s Share Incentive Plans, after which he
will no longer will be an officer or employee; and

 

Whereas, Executive and Equity wish to memorialize certain terms and conditions
relating to Executive’s retirement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Equity and Executive voluntarily
and knowingly agree as follows:

 

1.

Through and including June 30, 2018 (the “COO Transition Date”), Executive will
continue to serve as Chief Operating Officer of the Company and fulfill all of
the customary duties and responsibilities of that position, while also assisting
in the orderly transition of his responsibilities to Michael Manelis (“New
COO”), currently Executive Vice President-Property Operations of the
Company.  After the COO Transition Date and through the Retirement Date,
Executive shall serve the Company as Executive Vice President-Property
Operations reporting to the Chief Executive Officer, and in such position shall
provide ongoing services to the Company regarding property management operations
as requested from time to time by the Chief Executive Officer, such as
continuing the orderly transition of responsibilities, providing support for
earnings calls, budgeting, personnel matters, expense management, and other
duties.

2.

Executive will receive his regular base pay for service through and including
the Retirement Date, will not receive any severance relating to his or her
retirement, and will continue to be reimbursed for reasonable and necessary
business expenses incurred between the date hereof and the Retirement Date (so
long as any final travel and expense reports are submitted to Equity no later
than 90 days following the Retirement Date). Executive shall also be paid for
unused vacation days and trading days pursuant to Equity policy.

3.Executive is entitled to receive an annual performance equity grant and annual
performance bonus for services provided during the full year 2018 (as determined
under the Company’s Annual Incentive Plan which is part of the Company’s 2018
Executive Compensation Program with goals, weightings and metrics approved by
Equity’s Compensation Committee and Board of Trustees anticipated to occur in
March, 2018), if, and at a time of payment and/or grant, approved by Equity’s
Compensation Committee and Board of Trustees for all executive officers as part
of the normal year-end process, subject to normal pool adjustments.  

 

4.As a condition to the receipt of the benefits described in sections 3 and 5 of
this Agreement, Executive agrees that within twenty-one (21) days after the
Retirement Date, he will sign and be bound by the original of the General
Release and Waiver Agreement (“Release”) attached to this Agreement as Exhibit
A. The benefits hereunder shall be effective following the effective date of
such Release.

 

5.

All of Executive’s current and future grants of equity-linked compensation,
including any shares to be issued or restricted units to be retained under
Equity’s 2016, 2017 and 2018 LTI Plans (a/k/a Performance Share Plans), will
continue to vest per their original vesting schedule (subject to immediate
vesting

 

--------------------------------------------------------------------------------

 

upon the occurrence of Executive’s death or disability), any restricted units
shall continue to be subject to any potential book-up events, and all share
options will continue to be exercisable for the balance of the applicable
ten-year option period, subject in each case to Executive’s compliance with this
Agreement’s non-competition and employee non-solicitation provisions as well as
the covenants in Section 9(c).  The non-competition and employee
non-solicitation provisions shall remain in effect until such time as Executive
no longer has any unvested equity-linked compensation or vested but un-exercised
share options. Executive, at any time, may forfeit his or her unvested
equity-linked compensation or vested but un-exercised share options by providing
written notice to Equity’s General Counsel, after which the non-competition and
employee non-solicitation restrictions shall be void.  If Executive violates the
non-competition and non-solicitation restrictions or the covenants in Section
9(c) after the Retirement Date, in addition to Equity’s other remedies, all
Executive’s unvested equity-linked compensation and vested but un-exercised
share options at the time of the violation will be void unless Equity’s
Compensation Committee agrees otherwise.

6.

Executive agrees that from the Retirement Date until such time as Executive no
longer has any unvested equity-linked compensation or vested but un-exercised
share options, Executive shall not engage in any activity or investment that
competes with the business of Equity, which shall be defined as the acquisition,
development and management of residential properties in various markets within
the United States. Whether a particular activity or investment is prohibited by
this Agreement will be based on the totality of the facts and circumstances
relating to that activity or investment, provided that the following activities
and investments will not be deemed prohibited:

i.

passive and non-controlling investments in residential companies or properties;
and

ii.

activities, or active or controlling investments, in residential companies or
properties that meet all of the following requirements:

 

a)

do not, in the aggregate, have a gross asset value in excess of $250 million;
and

 

b)

at the time of such investment/commencement of activity, are not located in: (1)
any of Equity’s markets; or (2) any other market in which Equity conducted
business since January 1, 2010.

7.

Executive further agrees that for the time period referenced in paragraph 6
above, he will not, either directly or indirectly, either on his or her own
behalf or on behalf of any other party, induce any Equity employee to leave
Equity’s employ or solicit for employment any employee of Equity.

8.

Executive understands that if he fails to fulfill the obligations under Sections
6 and 7 above and 9(c) below, Equity will suffer irreparable injury, and the
damages to Equity would be difficult to ascertain.  Executive acknowledges and
agrees that due to the uniqueness of his or her services and the confidential,
proprietary and material nature of company information, trade secrets, and
business relationships he possesses, the covenants set forth herein are
reasonable and necessary for the protection of the legitimate business interests
of Equity.

9.

a.If Executive is a participant under the Company’s Development Incentive Plan
(“DIP Plan”), this retirement shall qualify as a “Qualified Termination” of
employment under the DIP Plan and the proration, payout and vesting provisions
in such DIP Plan (as it may have been modified from time to time) shall
control.  

b.As Executive is a participant under the Company’s LTI Plan (a/k/a Performance
Share Plan), this retirement shall qualify as a “Qualified Termination” of
employment under such Plan as of the Retirement Date and the proration, payout
and vesting provisions in such plan shall control.  Notwithstanding anything in
this Agreement to the contrary, Executive will not receive a grant or award
under the 2019 LTI Plan expected to be established on January 1, 2019.

 

--------------------------------------------------------------------------------

 

c.Executive agrees that after the Retirement Date, and upon request, he will
cooperate with and assist Equity from time to time in the investigation and
defense of claims brought by or against Equity, and Equity shall reasonably
compensate Executive for his time and efforts.  Executive agrees to immediately
notify Equity’s General Counsel in the event he is contacted by any party
(including, without limitation, process servers) seeking to institute or
associate Executive with legal proceedings that involve Equity or Executive’s
service at Equity.  Executive agrees not to make false or disparaging remarks
about Equity or any Equity executive officer or trustee, and furthermore
Executive will not use for his own benefit or disclose to any third party any
confidential information regarding Equity, including without limitation,
information regarding Equity’s internal policies and procedures, financial
performance or condition, business plans or strategies, or employees, unless
required to do so by law, in which case he shall promptly notify Equity’s
General Counsel prior to such disclosure if reasonably practicable.

10.

This Agreement sets forth all of the terms and conditions of the agreement
between the parties on the matters set forth in this Agreement and shall be
considered and understood to be a contractual commitment and not a mere
recital.  This Agreement shall be binding upon Equity and its successors and
assigns and upon Executive and his agents, heirs, executors, representatives and
assigns.  Each party shall bear and pay his or its own costs and attorneys’ fees
with regard to the negotiations involved with entering into this Agreement.

11.

A waiver of any right under this Agreement must be in writing to be
effective.  If any portion of this Agreement is held invalid by operation of
law, the remaining terms of this Agreement shall not be affected.  The language
of all parts of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties. This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois, (without giving effect to the conflict of
laws principles thereof) except to the extent federal laws apply.

12.

Equity and Executive agree that any claim, lawsuit or other litigation directly
or indirectly arising from or related to this Agreement shall not be governed by
any arbitration agreement that may exist between Equity and the Executive, but
rather shall be instituted exclusively in a federal or state court of competent
jurisdiction in Cook County, Illinois.  In the event of a breach by either party
of any term of this Agreement, in addition to injunctive relief or any other
damages, the non-breaching party may recover all costs and expense reasonably
incurred by it in enforcing this Agreement or defending against a suit brought
in violation of this Agreement, including reasonable attorneys’ fees.

13.

Executive acknowledges that this Agreement constitutes written notice from
Equity that it advises Executive to seek legal counsel before signing this
Agreement, and that he has had an opportunity to do so.

14.

In case any one or more of the provisions contained in this Agreement shall, for
any reason under the laws of the jurisdiction, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
under the laws of such jurisdiction shall not affect any other provisions of
this Agreement, but this Agreement shall be construed to minimize the effect of
such invalid, illegal or unenforceable provision and to give the greatest effect
to the transactions contemplated by this Agreement; provided, however, that any
such invalidity, illegality or unenforceability in any jurisdiction shall not
invalidate such provision in any other jurisdiction.

15.

This Agreement cannot be modified, withdrawn, rescinded or supplemented in any
manner after the date upon which it is executed except in a writing signed by
both parties.  Executive acknowledges that in executing this Agreement he does
not rely on any inducements, promises or representations made by Equity other
than those expressly stated herein.  Executive further declares that he has read
this Agreement and fully understands its terms and contents, including his or
her rights and obligations hereunder, and freely, voluntarily and without
coercion enters into this Agreement.

 

--------------------------------------------------------------------------------

 

16.

For the purposes of this Agreement, the term “Equity” includes:  Equity
Residential, Equity Residential Management, L.L.C., Equity Residential Services,
L.L.C., Equity Residential Properties Management Limited Partnership, ERP
Operating Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp., Equity
Residential Properties Management Corp. II, ERP Holding Co. Inc., Equity
Residential Services II, L.L.C. and to the extent applicable, as direct intended
and third party beneficiaries hereof, their past and present owners, directors,
officers, managers, agents, attorneys, insurers, employees, representatives,
trustees, administrators, fiduciaries, parents, subsidiaries, divisions,
partners, joint ventures, sister corporations and/or affiliated business
entities, predecessors, successors, heirs, and assigns, jointly and severally,
in both their personal and corporate capacities.

 

In Witness Whereof, this Agreement has been executed as of the above date.

 

 

EQUITY RESIDENTIAL               EXECUTIVE

 

 

By:

/s/ Scott J. Fenster

 

By:

/s/ David S. Santee

 

Scott J. Fenster

 

 

David S. Santee

 

Executive Vice President and

General Counsel

 

 

Executive Vice President and

Chief Operating Officer

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

GENERAL RELEASE AND WAIVER AGREEMENT

 

THIS GENERAL RELEASE AND WAIVER AGREEMENT (this “Agreement”) is entered into by
and between EQUITY RESIDENTIAL (“Equity”), and ___________________(“Executive”)
on ____________ and shall be effective upon the expiration of the revocation
period referred to herein (the “Effective Date”).

WHEREAS, Executive and Equity entered into a Retirement Agreement dated
____________________(the “Retirement Agreement”), to document Executive’s
retirement from Equity effective as of _____________; and

 

WHEREAS, Executive agreed in the Retirement Agreement to execute a General
Release and Waiver Agreement to receive certain benefits thereunder;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and in the Retirement Agreement, and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged,
Executive and Equity voluntarily and knowingly agree as follows:

 

1.

For the purposes of this Agreement, the term “Equity” includes:  Equity
Residential, Equity Residential Management, L.L.C., Equity Residential Services,
L.L.C., Equity Residential Properties Management Limited Partnership, ERP
Operating Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp., Equity
Residential Properties Management Corp. II, ERP Holding Co. Inc., Equity
Residential Services II, L.L.C. and to the extent applicable, as direct intended
and third party beneficiaries hereof, their past and present owners, directors,
officers, managers, agents, attorneys, insurers, employees, representatives,
trustees, administrators, fiduciaries, parents, subsidiaries, divisions,
partners, joint ventures, sister corporations and/or affiliated business
entities, predecessors, successors, heirs, and assigns, jointly and severally,
in both their personal and corporate capacities.

2.

Except as provided below, Executive hereby fully, finally, and unconditionally
releases Equity from any and all claims, suits, demands, charges, debts,
grievances, costs, attorneys’ fees or injuries of every kind or nature, whether
known or unknown, absolute or contingent, suspected or unsuspected, which
Executive had or now has against Equity based on any matter or thing occurring
or arising prior to the date of this Agreement, including but not limited to
claims arising out of or relating to Executive’s employment with Equity.  This
release includes, but is not limited to, claims for breach of contract, wrongful
discharge or layoff, constructive discharge, retaliatory discharge; claims for
wages, bonuses or other compensation; and claims of any discrimination based on
age, color, disability, national origin, race, religion, sex, sexual
orientation, including but not limited to claims arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination In Employment Act Of 1967, the Older
Workers Benefit Protection Act, the Equal Pay Act, the Family And Medical Leave
Act, and any amendments to any of these statutes, as well as any state and local
statutes and ordinances pertaining to the employment relationship or prohibiting
discrimination in employment, including but not limited to the laws of the
states of  Illinois, any state in which Executive currently works or lives and
any other states or locales in which Equity conducts business. Nothing in this
paragraph shall affect or be deemed to compromise Executive’s rights or remedies
under any Equity benefit plan or compensation program in which he participates,
including but not limited to the Supplemental Executive Retirement Plan,
Advantage Retirement Plan (“401K”), Executive Long-Term Incentive Plan,
provisions of the limited partnership agreement of ERP Operating Limited
Partnership relating to LTIP Units, and the 2011 Share Incentive Plan.  Also
excluded from this release are any claims or administrative charges which cannot
be waived by law, claims relating to enforcement of the Retirement Agreement or
this Agreement, and claims for indemnification arising under law, by-laws or
contract.  EXECUTIVE UNDERSTANDS AND AGREES THAT THIS RELEASE FOREVER BARS
EXECUTIVE

 

--------------------------------------------------------------------------------

 

FROM SUING, ARBITRATING OR OTHERWISE ASSERTING A CLAIM AGAINST EQUITY ON ANY
RELEASED CLAIM.

3.

The parties agree and acknowledge that should either party violate any term of
this Agreement, the amount of damages that the other party would suffer as a
result of such violation would be difficult to ascertain.  In the event of a
breach by either party of any term of this Agreement, in addition to injunctive
relief or any other damages, the non-breaching party may recover all costs and
expenses reasonably incurred by it in enforcing this Agreement or defending
against a suit brought in violation of this Agreement, including reasonable
attorneys’ fees.

4.

Executive acknowledges that he has been given twenty-one (21) days from the date
he received this Agreement to consider its terms and decide whether or not to
sign it.  The twenty-one (21) day period started on the day Executive received
this Agreement, and any changes to this Agreement, whether or not material, do
not restart the running of the twenty-one (21) day period. Executive understands
that he may revoke this Agreement at any time within the seven (7) day period
following execution thereof and that this Agreement shall become effective and
enforceable only when the revocation period has expired and Executive has not
revoked this Agreement.  

5.

This Agreement shall be binding upon Equity and its successors and assigns and
upon Executive and his or her respective agents, heirs, executors,
representatives, and assigns. A waiver of any right under this Agreement must be
in writing to be effective. If any portion of this Agreement is held invalid by
operation of law, the remaining terms of this Agreement shall not be
affected.  The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either of the parties.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, (without giving
effect to the conflict of laws principles thereof) except to the extent that
federal laws apply. This Agreement cannot be modified, withdrawn, rescinded or
supplemented in any manner after the date upon which it is executed except in a
writing signed by both parties.

 

EQUITY RESIDENTIALEXECUTIVE

 

By:

 

 

 

 

 

 

 